DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2018 and 07/24/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0323728 Hereinafter Lee) in view of Park et al. (US 2012/0134132 Hereinafter Park).

1, Lee teaches a backlight source for emitting a blue light (11, Figs. 7 and 10, Paragraph 0047); 
a light guide plate (20, Figs. 7 and 10, Paragraph 75) having a light-incident surface (bottom side or left side which corresponds to the light source in Figs. 7 or 10) and a light-emitting surface (top surface of 20, Figs. 7 or 10); 
a red quantum dot layer (100, Figs. 7 or 10, Paragraph 0065); and 
a green quantum dot layer (200, Figs. 7 or 10, Paragraph 0065); 
wherein the red quantum dot layer and the green quantum dot layer are respectively located adjacent the light-incident surface and at the light-emitting surface (Figs. 7 and 10), the blue light emitted from the backlight source sequentially passes through the red quantum dot layer, the light guide plate and the green quantum dot layer to emit out (Figs. 7 and 10). 
Lee fails to teach the red quantum dot layer is located at the light-incident surface. 
Park teaches a backlight source for emitting a blue light (blue light source, Paragraph 0042); 
a light guide plate (110, Fig. 8) having a light-incident surface (bottom surface of 110, Fig. 16) and a light-emitting surface (top surface of 110, Fig. 16); 
a red fluorescent layer (165, Paragraph 0084); and 
a green fluorescent layer (135, Fig. 2, Paragraph 0041); 
wherein the red quantum dot layer and the green quantum dot layer are respectively located at the light-incident surface and the light-emitting surface (Fig. 8), the blue light emitted from the backlight source sequentially passes through the red quantum dot layer, the light guide plate and the green quantum dot layer to emit out. 


Regarding claim 10, a backlight source for emitting a blue light (11, Figs. 7 and 10, Paragraph 0047); 
a light guide plate (20, Figs. 7 and 10, Paragraph 75) having a light-incident surface (bottom side or left side which corresponds to the light source in Figs. 7 or 10) and a light-emitting surface (top surface of 20, Figs. 7 or 10); 
a red quantum dot layer (100, Figs. 7 or 10, Paragraph 0065); and 
a green quantum dot layer (200, Figs. 7 or 10, Paragraph 0065); 
wherein the red quantum dot layer and the green quantum dot layer are respectively located adjacent the light-incident surface and the light-emitting surface (Figs. 7 and 10), the blue light emitted from the backlight source sequentially passes through the red quantum dot layer, the light guide plate and the green quantum dot layer to emit out(Figs. 7 and 10). 
Lee fails to teach the red quantum dot layer is located at the light-incident surface. 
Park teaches a backlight source for emitting a blue light (blue light source, Paragraph 0042); 

a red fluorescent layer (165, Paragraph 0084); and 
a green fluorescent layer (135, Fig. 2, Paragraph 0041); 
wherein the red quantum dot layer and the green quantum dot layer are respectively located at the light-incident surface and the light-emitting surface (Fig. 8), the blue light emitted from the backlight source sequentially passes through the red quantum dot layer, the light guide plate and the green quantum dot layer to emit out. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the red quantum dot layer of Lee on the light-incident surface of the light guide plate as taught by Park, in order to prevent light loss given that when the point light from the LED hits the quantum dots the light would be emitted in every direction. Therefore the red quantum dots being closer to the light guide plate would allow for more of the light to make it into the light guide plate, given that the light emission is happening closer to the light guide plate and therefore has less room to spread.

Regarding claims 2 and 11, Lee teaches the light-incident surface and the light-emitting surface are opposite (Fig. 10), and the backlight source is disposed at a side close to the light-incident surface (Fig. 10). 

Regarding claims 3 and 12, Lee fails to teach the red quantum dot layer is multiple quantum dot mesh dots, and the multiple quantum dot mesh dots are separately disposed on the light-incident surface. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the red quantum dot layer of Lee to be multiple quantum dot mesh dots as taught by Park, in order to teach how quantum dot layers are commonly provided in the art. Specifically having the layer being dots allows for some of the blue light to pass in areas while converting the light in other area thereby allowing the inventor to control the amount of blue and red light emission.

Regarding claims 4 and 13, Lee fails to teach the green quantum dot layer is multiple quantum dot mesh dots, and the multiple quantum dot mesh dots are separately disposed on the light-emitting surface. 
Park teaches the green quantum dot layer (135, Fig. 2, Paragraph 0041) is multiple quantum dot mesh dots, and the multiple quantum dot mesh dots are separately disposed on the light-emitting surface (Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the green quantum dot layer of Lee to be multiple quantum dot mesh dots as taught by Park, in order to teach how quantum dot layers are commonly provided in the art. Specifically having the layer being dots allows for some of the blue light to pass in areas while converting the light in other area thereby allowing the inventor to control the amount of blue and green light emission.

5 and 14, Lee teaches the red quantum dot layer is a quantum dot film.
Lee fails to teach the quantum dot film is adhered to the light-incident surface. 
Park teaches the quantum dot film (165, Paragraph 0084) is adhered to the light-incident surface (bottom surface of 110, Fig. 16). 

Regarding claims 6 and 15, Lee teaches the green quantum dot layer is a quantum dot film.
Lee fails to teach the quantum dot film is adhered to the light-emitting surface. 
Park teaches the quantum dot layer is adhered to the light-emitting surface (Figs. 6-8. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the green quantum dot layer of Lee adhered to the light-emission surface of the light guide plate as taught by Park, in order to ensure that the quantum dot layer of Lee does not shift in the lighting device or on the surface of the light guide plate thereby ensuring the desired light emission.

Regarding claims 7 and 16, Lee fails to teach the red quantum dot layer and/or the green quantum dot layer include scattering particles. 
Park teaches the green quantum dot layer include scattering particles (Paragraphs 0043-0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the scattering particles of Park to the green quantum dot layer of Lee, in order to provide light diffusion thereby spreading the light as well as ensuring the more of the light hits QD particles thereby allowing for a thinner layer.

Regarding claims 8 and 17, Lee fails to teach scattering particles in the QD layers.
Park teaches wherein a concentration of the scattering particles in the green quantum dot layer is greater than a concentration of the scattering particles in the red quantum dot layer (Paragraph 0043-0044, specifically the scattering particles are taught in the green QD layer and the concentration in the red QD layer is zero therefore the scattering particles in the green QD layer are greater). 

Regarding claims 9 and 18, Lee teaches the light-incident surface and the light-emitting surface are intersected (Fig. 7), the backlight source is disposed at a side close the light-incident surface (Fig. 7), the light emitted from the backlight source enters the light guide plate after passing through the light-incident surface (Fig. 7), after generating a total reflection in the light guide plate, the light is emitted out from the light-emitting surface of the light guide plate, and enters the green quantum dot layer to emit out (Fig. 7, Paragraph 0075). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 9976722) teaches a red and green phosphor at a side of a light guide plate. Huang et al. (US 2019/0088186) teach green phosphor near a light source and red phosphor near a light guide plate. Koike et al. (US 2016/0238774) teaches a side lit light guide plate with a red phosphor on one surface and a green phosphor on another surface. Kim et al. (US 7819539) teaches a first QD close to the light source and a second QD farther from the LED with a plate there between. Song et al. (US 10763401) teaches a phosphor close to the light source and another phosphor on the top surface of the light guide plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/Examiner, Art Unit 2875